Citation Nr: 1008624	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver 
Colorado


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
hypertension to include as secondary to service-connected 
type II diabetes mellitus, and if so, whether service 
connection is warranted for the claimed disability.

2.  Entitlement to service connection for open-angle glaucoma 
(claimed as visual disturbance) to include as due to service-
connected type II diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction to include as due to service-connected type II 
diabetes mellitus.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2005 and 
August 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In November 2008, the Board remanded these matters to the RO 
to schedule the Veteran for a Board hearing for his claims on 
appeal.  In April 2009, the Veteran testified during a 
hearing before the undersigned Veterans Law Judge at the 
Denver, Colorado RO.  A transcript of the hearing is of 
record.

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes private treatment records from December 
2003 to February 2009 concerning the Veteran's claimed 
disorders.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

In January 2010, the Veteran's representative also waived the 
Veteran's right to initial review of treatment records for 
the period from April 2004 to May 2008 that were associated 
with the claims file after the September 2008 supplemental 
statement of the case.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800. 
The Board observes in the December 2005 notice of 
disagreement, the Veteran indicated that he wanted to file 
claim for entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.  The evidence 
of record reveals that the RO has not adjudicated this issue. 
Accordingly, the Board refers this issue to the RO for 
development and consideration.

The Board notes that the RO included peripheral neuropathy of 
the upper extremities in the September 2008 supplemental 
statement of the case and it was discussed at the April 2009 
Board hearing.  This issue was certified for appeal in 
September 2008.  However, a review of the record shows that 
the Veteran did not file a notice of disagreement with the 
denial of entitlement to service connection for peripheral 
neuropathy of the upper extremities in the August 2005 rating 
decision.  In addition, this issue was not included in the 
April 2006 statement of the case.  The absence of a timely 
notice of disagreement is a jurisdictional bar to 
consideration of a Veteran's claim.  See Percy v. Shinseki, 
23 Vet. App. 37 (2009).  Thus, the Board does not have 
jurisdiction over the issue of entitlement to service 
connection for peripheral neuropathy of the upper extremities 
and it will not be considered by the Board.  See Board 
decision dated November 28, 2008.

The issues of entitlement to service connection for 
hypertension, glaucoma and erectile dysfunction are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in December 1981 denied the 
Veteran's claim of entitlement to service connection for 
hypertension.  

2.  Evidence associated with the claims file since the 
December 1981 rating decision was not of record at the time 
of the December 1981 decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for hypertension.

3.  The evidence of record demonstrates that the Veteran was 
diagnosed with PTSD related to combat stressors from military 
service and that the Veteran engaged in combat with the 
enemy.


CONCLUSIONS OF LAW

1.  The December 1981 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  The evidence received subsequent to the December 1981 
rating decision is new and material, and the claim of 
entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

As will be discussed in more detail below, the Board finds 
that the Veteran's service connection claim for PTSD is 
warranted.  Thus, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

Regarding the Veteran's request to reopen the claims of 
entitlement to service connection for hypertension, the Board 
has determined that new and material evidence has been 
presented and thus it is granting in full the benefits sought 
on appeal.  Therefore, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist in respect to the claim of whether new 
and material evidence has been submitted to reopen the 
claims, such error was harmless and will not be further 
discussed.

II.  New and Material Evidence

An unappealed rating decision in December 1981 denied the 
Veteran's claim of entitlement to service connection for 
hypertension on the basis that the Veteran did not have a 
current hypertensive disorder.  The relevant evidence of 
record at the time of the December 1981 rating decision 
consisted of service treatment records and an October 1981 VA 
examination.  The Veteran did not submit a notice of 
disagreement within the required time limit.  Therefore, the 
December 1981 rating decision is final based on the evidence 
of record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

The Veteran filed a request to reopen his claim of 
entitlement to service connection for hypertension in January 
2004.  Evidence received since the December 1981 rating 
decision includes private treatment records, VA treatment 
records, a November 2004 VA examination, statements by the 
Veteran and an April 2009 Travel Board hearing transcript.  
All of the evidence received since the December 1981 rating 
decision is new in that it was not of record at the time of 
the December 1981 decision.  A November 2004 VA examination 
provides a diagnosis of hypertension.  The Board finds that 
this evidence is material as it raises a reasonable 
possibility of substantiating the claim, namely that the 
Veteran currently has the claimed disorder and it may be 
related to his service-connected type II diabetes mellitus.  
Accordingly, as new and material evidence has been submitted, 
the claim of entitlement to service connection for 
hypertension is reopened. 

III. Merits of the Claim for Service Connection

The Veteran filed a claim for PTSD in May 2006.  He contends 
that his current diagnosis of PTSD is related to his combat 
experiences in Vietnam.  In particular, he notes that his 
PTSD is the result of stressful events surrounding his 
participation in a battle at Ia Drang Valley, Vietnam in 
October 1965.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  (1995) (en banc) reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  In general, establishment of service connection for 
PTSD requires:  (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the Veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.  The 
Veteran was provided with a VA examination in July 2007 where 
the examiner determined that the Veteran did not have PTSD at 
that time as the Veteran did not have all of the symptoms 
required for such a diagnosis.  The examiner provided a 
diagnosis of major depressive disorder not related to 
service.  Nonetheless, the Board observes that a letter dated 
in April 2007 from a VA social worker noted that the Veteran 
meets the criteria for PTSD and depression due to combat 
exposure.  The record also contains a letter dated in May 
2008 from a VA staff psychiatrist noting that the Veteran had 
a diagnosis of PTSD with a depressive disorder related to his 
traumatic experiences as a combat Veteran during the Vietnam 
War.  Although, neither of these letters specifically state 
whether the Veteran has diagnosis of PTSD which conforms to 
the DSM-IV criteria, the Board observes that the VA letters 
listed the criteria under DSM-IV that the Veteran met.  Thus, 
the evidence indicates that the Veteran as a current 
diagnosis of PTSD that conforms to the criteria of DSM-IV.  
Resolving any reasonable doubt in the Veteran's favor, the 
Board finds that evidence of record shows that the Veteran 
has a current diagnosis of PTSD related to his claimed in-
service combat stressors.  Thus, two of the three elements 
for establishing service connection for PTSD have been 
satisfied. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  

Throughout this appeal, the Veteran has identified combat-
related experiences which he contends occurred while he was 
serving in Vietnam.  Specifically, the Veteran asserts that 
he served with the 1st Cavalry, A Battery, 1st Battalion, 
21st Artillery based out of An Khe where he engaged in a 
battle at Ia Drang Valley in October 1965.  See Statements by 
Veteran received in November 2006.  He noted that he was in 
battle for days and his battery had direct fire for the first 
time.  Id.  The Veteran also stated that there were many 
deaths on both sides.  He indicated that he also served a 
second tour in Vietnam during the Tet Offensive; however, the 
battle at Ia Drang Valley was the most stressful event for 
him.  Id.

The Veteran's personnel records indicate that his military 
occupational specialty between September 1965 to July 1966 
was a gunner as a member of Battery A, 1st Battalion, 21st 
Artillery.  The record shows that the Veteran did not receive 
any medals that clearly indicate that he engaged in combat.  
Accordingly, the Board finds that none of this evidence, by 
itself, supports a conclusion that the Veteran engaged in 
combat with the enemy.  But see Daye v. Nicholson, 20 Vet. 
App. 512, 517 (2006) (the VA must consider more than awards 
and decorations in its determination that a veteran engaged 
in combat with the enemy).  

A March 2007 memorandum from the VA JSRRC Coordinator noted 
that the 1st Battalion, 21st Artillery (105mm Howitzer, 
Towed) was assigned to the 1st Cavalry Division's 3rd Brigade 
at An Khe from 1965 to 1968 citing SHELBY L. STANTON, VIETNAM 
ORDER OF BATTLE 71-72, 101 (Kraus 1989).  The 1st Cavalry 
Division (Airmobile) "fought the enemy in a stand still in 
the bitter battle of Ia Drang Valley in Pleiku Province, 
winning the Presidential Unit Citation during October to 
November 1965."  Id.  The JSSRC Coordinator also documented 
that the first major battle the United States engaged in was 
involving the 1st Cavalry helicopter assets and Airmobility 
concept.  See March 2007 Memorandum citing MICHAEL KELLY, WHERE 
WE WERE IN VIETNAM 5-10 (1st ed., Hellgate Press 2002).  She 
also noted that in reviewing the Army website, an unspecified 
artillery battery was airlifted from An Khe to Pleiku in 
October 1965 as reinforcement.  The record also contains a 
copy of an excerpt from the book Filed Artillery from 1954 to 
1973 that reveals in November 1965 Battery A, 1st Battalion, 
21st Artillery located at FALCON supported at least two 
cavalry platoons that were completely surrounded by the enemy 
firing over 4,000 rounds of ammunition.  See DAVID EWING OTT, 
FIELD ARTILLERY, 1954-1973 93 (Dept. of the Army, 1975).

The above entries do not specifically document the Veteran's 
personal participation in these events, including whether he 
engaged in combat with the enemy.  Nevertheless, the Board 
finds this evidence is sufficient to establish that he 
engaged in combat with the enemy.  In this regard, the 
evidence of record clearly shows that the Veteran served as a 
gunner with the 21st artillery and this specific unit was 
involved in combat at Ia Drang.  Therefore, affording all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the record establishes that he engaged in combat with 
the enemy.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (a veteran's presence with his unit at the time the 
attacks occurred corroborated his statement that he 
experienced such attacks personally), citing Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

In the present case, the Veteran's alleged stressors with 
respect to participating in a battle at Ia Drang Valley are 
consistent with the circumstances, conditions and hardships 
of his service in Vietnam and there is no clear or convincing 
evidence to the contrary.  The Board accepts the Veteran's 
statements regarding his stressors as conclusive evidence to 
their actual occurrence and his personal exposure to the 
claimed stressors in combat.    

In conclusion, the record contains evidence documenting that 
his artillery unit engaged in the Battle of Ia Drang in 
October and November 1965.  The Veteran's lay statements 
regarding events surrounding the participation in the battle 
of Ia Drang Valley have been accepted as credible and 
consistent with the circumstances of his service in Vietnam.  
Additionally, there is competent medical evidence of record 
that he has been diagnosed with PTSD based on his combat 
stressors.  Thus, the evidence of record demonstrates that 
the Veteran has PTSD based on a credible in-service stressor 
and service connection is granted.


ORDER

1.  New and material evidence having been submitted, a claim 
of entitlement to service connection for hypertension is 
reopened and the appeal is granted to that extent only.

2.  Entitlement to service connection for PTSD is granted.


REMAND

A review of the record reveals that this case must be 
remanded to the RO for further development before the Board 
may proceed in evaluating the Veteran's claims of entitlement 
to service connection for hypertension, erectile dysfunction 
and glaucoma (claimed as visual disturbance).  

With respect to the Veteran's service connection claims for 
hypertension and erectile dysfunction, he was provided with a 
VA examination in November 2004.  The examiner determined 
that the Veteran had hypertension and erectile dysfunction 
and he provided the opinion that the Veteran's hypertension 
may be related to his nephropathy with proteinuria.  However, 
the VA examiner did not provide any opinion on whether the 
Veteran's erectile dysfunction and/or hypertension was caused 
by or aggravated by his service-connected type II diabetes 
mellitus.  Thus, the Board finds that the Veteran should be 
provided with another VA examination and opinion for 
hypertension and erectile dysfunction.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once 
the VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

With respect to the Veteran's service connection claim for 
visual disturbance, the Board notes that the November 2004 VA 
examination did not find any diabetic neuropathy and the 
Veteran denied having any visual symptoms.  However, VA and 
private treatment records document that the Veteran has age-
related cataracts in both eyes and open-angle glaucoma.  The 
Board observes that a January 2004 private treatment record 
notes that diabetes is a high risk factor for glaucoma.  As 
the evidence shows that the Veteran has a current diagnosis 
of glaucoma that may be related to his service-connected type 
II diabetes mellitus, the Board finds that a VA examination 
and opinion is necessary in order to decide the Veteran's 
claim.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination to determine the 
etiology of the Veteran's hypertensive 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's hypertensive 
disorder is at least as likely than not 
(i.e., a fifty percent or greater 
probability) caused by or aggravated by 
the Veteran's service-connected type II 
diabetes mellitus.  The examiner should 
provide a complete rationale for all 
conclusions reached.   Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	The RO should provide the Veteran with 
a VA examination to determine the 
etiology of the Veteran's erectile 
dysfunction.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
Veteran's erectile dysfunction is at 
least as likely than not (i.e., a fifty 
percent or greater probability) caused 
by or aggravated by the Veteran's 
service-connected type II diabetes 
mellitus.  The examiner should provide 
a complete rationale for all 
conclusions reached.   Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

3.	The RO should provide the Veteran with 
a VA examination to determine the 
etiology of the Veteran's open-angle 
glaucoma or any other visual disability 
found on examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
Veteran's open-angle glaucoma and any 
other visual disability found on 
examination is at least as likely than 
not (i.e., a fifty percent or greater 
probability) caused by or aggravated by 
the Veteran's service-connected type II 
diabetes mellitus or is otherwise 
related to active military service.  
The examiner should provide a complete 
rationale for conclusions reached.   
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for hypertension, erectile 
dysfunction and a visual disorder based 
on a review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


